Citation Nr: 0215860	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  92-56 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and friends


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to April 
1969.  His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1990 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, wherein the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a back condition.  

The Board previously remanded the case in July 1992, and 
January and October 1996, for additional development.  In an 
April 2001 decision, the Board reopened the veteran's claim 
on the basis of new and material evidence.  The Board then 
remanded the case to the RO for additional development.  That 
development has since been completed, and the case is once 
again before the Board for appellate review. 

The June 1990 rating decision on appeal also denied the 
veteran's claim for service connection for residuals of a 
chest injury.  In December 2001, however, the RO granted 
service connection for this disability.  Since that 
determination constitutes a full grant of the benefits sought 
as to that claim, it is no longer in appellate status.  See 
Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  Medical evidence shows no current objective pathology 
involving the veteran's low back. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A.    §§ 1110, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.126(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159). 

In this case, the Board finds that the RO and the Board have 
complied with the duty-to-assist requirement of the VCAA.  
Unfortunately, the veteran's original claims folder was lost 
after it was transferred to a VA outpatient clinic where the 
veteran was to undergo a compensation examination.  Under 
these circumstances, VA is obligated to search for alternate 
forms of medical records.  Cuevas v. Principi, 3 Vet. App. 
542 (1992).  The RO has created a "rebuilt" folder comprised 
of relevant documents found from other sources; the Board's 
decision in this case is based on review of the contents of 
the rebuilt folder.

In rebuilding the veteran's claims folder, it appears that 
the RO has exhausted all possible avenues in its attempt to 
obtain the veteran's medical records.  In a February 1996 
letter, the RO requested that the veteran provide all 
evidence to support his claim, including any evidence 
considered in past VA adjudications and any treatment records 
from Dr. L.V.  The RO twice requested that the National 
Personnel Records Center (NPRC) forward copies of the 
veteran's service personnel records and service medical 
records.  In March 1996 and June 1997, the NPRC informed the 
RO that the veteran's records were sent to the RO in May 
1969.  The NPRC then requested the dates and places of in-
service treatment so that clinical records could be located.

In December 1996, April 1997 and November 1997, the RO 
requested that the veteran provide the name of the facility 
where he had requested medical treatment for his back during 
service, as well as the names and addresses of all medical 
healthcare providers who had treated his back since 1993.  
The RO also requested that he provide the complete mailing 
address of Dr. L.V.  The RO also contacted the veteran in 
November 1997 by telephone to request this information.  For 
reasons unknown, the veteran has failed to provide the 
necessary information.  In view of the attempts made by the 
RO to obtains these records, as well as their apparent 
unavailability, no further assistance to the veteran is 
required.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(holding that, if a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence).  See also VCAA at 2097-98 (stating that the 
efforts to obtain outstanding relevant records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.) 

These efforts by the RO have also informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought and have also notified his of the 
evidence he should obtain and which evidence VA would obtain.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  The 
Board thus finds that further development of the record is 
not necessary, and that because there is no substantiating 
evidence which has not been provided, further advisement 
under 38 U.S.C. § 5103(a) is not required.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.

II.  Discussion

The veteran claims that he currently suffers from a low back 
disability as a result of an injury he sustained in service.  
For the reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  

Service connection for VA disability compensation purposes 
will be awarded to a veteran who served on active duty during 
a period of war or during a post-December 31, 1946, peacetime 
period, for disability due to any disease or injury that was 
incurred in or aggravated by a veteran's active service, or 
for certain chronic diseases that initially manifested to a 
degree of 10 percent or more within one year from the date of 
separation from service.  See 38 U.S.C.A.  §§ 1101, 1110, 
1112, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2001).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a). 

A July 1992 Board remand notes that a Board decision dated 
October 1970 found that the veteran had a herniated nucleus 
pulposus at L4-5 that preexisted service.  Unfortunately, 
that decision and the medical evidence relied upon in 
arriving at that determination are not available.  Since VA 
is responsible for the loss of the veteran's original claims 
folder, the Board will assume for discussion purposes that 
the veteran's low back disability did not preexist service.  
In any event, however, the preponderance of the evidence 
shows no current pathology involving the veteran's low back. 

The rebuilt claims folder contains a transcript from a 
hearing held before the undersigned member of the Board in 
February 1992.  At that time, the veteran related an incident 
in which his sergeant hit him in the chest with his palm and 
then threw him against the wall.  He testified that he sought 
treatment for back pain within two months of the injury and 
had suffered from constant back pain since then.  A friend 
also testified on the veteran's behalf, stating that had 
served with the veteran and had witnessed the incident in 
which the veteran was assaulted by his sergeant.  The friend 
also stated that the veteran complained to him of back pain 
approximately two weeks after the injury.    

When examined by VA in August 1993, the examiner reviewed the 
claims folder including the service medical records.  From 
that review, the examiner noted that a medical board report 
disclosed that in April 1969 the veteran was seen in sick 
call for low back pain with radiation to the right knee and 
numbness of the leg.  The medical board report noted that a 
history of an injury in service was not elicited.  However, 
the veteran told the examiner that he injured his back after 
his sergeant struck him in the chest, causing him to abruptly 
flex his back.  His sergeant then threw him up against a wall 
and knocked the wind out of him.  The veteran said he 
returned to basic training where he began experiencing low 
back pain that radiated to both lower extremities.  X-rays 
were interpreted as showing a widened canal with suggestion 
of spina bifida at L5.  The diagnostic impression was 
herniated nucleus pulposus at L4-5 on the right.  The veteran 
stated that he currently suffered from low back pain, with 
radiation to the interior aspect of the right lower extremity 
to all toes.  He also described a tingling sensation at the 
bottom of both feet.  He explained that he had never 
undergone any kind of CT or MRI scan of the low back.  

Upon physical examination, power of the lower extremities was 
5/5 throughout except for right hip flexion and extensor 
hallus longus of 4+/5.  Tone was within normal limits.  Both 
ankle and knee jerks were +2 bilaterally.  Diminished 
depreciation of light touch and pinprick was present 
throughout the right.  Romberg's sign was absent.  
Coordination was intact bilaterally.  The veteran was able to 
walk on his heels and toes, and tandem gait was intact.  
Straight leg raising was positive at 30 degrees on the left 
and at 10 to 15 degrees on the right, with pain on both 
maneuvers.  X-rays revealed minimal degenerative changes at 
L5-S1.  The diagnostic impression included (1) herniated 
nucleus pulposus at the L4-5 levels on the right, by history, 
rule out L5-S1 radiculopathies; (2) subjective diminished 
appreciation of pinprick and light touch throughout on the 
right, etiology not determined at the time of this 
evaluation; and (3) history of previous radiographic report 
showing a widened lumbosacral spinal canal with a question of 
spina bifida at the L5 level.  

At a December 1999 VA examination, the veteran reported 
constant pain and stiffness in the lower back and radiation 
to the right leg.  Objectively, the veteran was able to get 
in and out his chair without difficulty.  Range of motion 
testing showed flexion of 85 degrees, with pain reported at 
70 degrees; extensive of 25 degrees, with pain reported at 20 
degrees; right lateral flexion of 30 degrees, with pain 
reported at 10 degrees; left lateral flexion of 35 degrees, 
with pain reported at 25 degrees; right rotation of 25 
degrees, with pain reported at 20 degrees; and left rotation 
of 20 degrees, with pain reported at 10 degrees.  The 
examiner noted that motion was affected by pian, fatigue and 
lack of endurance.  The veteran also reported tenderness in 
the paraspinal area.  Sensory examination to pain and touch 
was normal.  Muscle strength was 5/5 in both lower 
extremities.  Reflexes were +2 in the right ankle and knee 
and +3 in the left ankle and knee.  X-rays of the lumbosacral 
spine showed no abnormality.  The diagnosis was lumbosacral 
spine and back strain.  The examiner noted that the diagnosis 
was based on the veteran's decreased range of motion and 
associated tenderness of the paraspinal area. 

At a recent VA examination in August 2001, no objective 
pathology involving the veteran's lower back was found.  The 
examiner reviewed the available records, including the August 
1993 X-ray report showing minimal disc degeneration at L5-S1, 
as well as the December 1999 VA examination report indicating 
a lumbosacral strain.  During the interview, the veteran 
reported occasional low back pain which increased with cold 
weather.  Upon physical examination, the veteran ambulated 
with a normal gait and walked on his heels and toes without 
difficulty.  No curvature or deformity of the spine was 
present.  There was no swelling, tenderness or palpable 
masses.  The veteran's low back exhibited full range of 
motion, with no evidence of pain, fatigue, weakness, lack of 
endurance, or incoordination.  There was also no atrophy or 
spasm.  Straight leg raising was negative in both the sitting 
and supine positions.  Motor strength, sensation and reflexes 
were all normal.  X-rays of the lumbar spine showed normal 
bony alignment and architecture; well maintained disc space 
heights; and no evidence of any dislocation, fracture, 
congenital abnormality, or degenerative changes.  The 
examiner noted that there were no objective factors of the 
lumbar spine, and that the only subjective factor included 
occasional, minimal low back pain.  The examiner thus noted 
"no pathologic diagnosis of the lumbar spine." 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran currently suffers from a low back disability.  The 
July 1992 Board remand reports that the veteran suffered from 
a herniated nucleus pulposus prior to service.  However, 
radiographs show no evidence of a herniated nucleus pulposus.  
The August 1993 VA examination report found only a history of 
herniated nucleus pulposus.  Moreover, although X-rays 
performed in August 1993 were interpreted as showing minimal 
degenerative changes at L5-S1, X-rays performed in December 
1999 and August 2001 showed no evidence of pathology.  In 
fact, the Board points out that the December 1999 X-ray 
report specifically noted that the all disc-space heights 
were well maintained.  

The Board also notes that a VA examiner in December 1999 
diagnosed the veteran with a back strain, based solely on the 
veteran's decreased range of motion and associated 
tenderness.  When examined in August 2001, however, the 
veteran's lumbar spine exhibited full range of motion with no 
objective findings shown.  The examiner at that time also 
concluded that there was simply "no pathologic diagnosis of 
the lumbar spine."  Since this conclusion is consistent with 
recent X-ray findings, the Board agrees.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches....  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

Consequently, absent objective pathology involving the 
veteran's low back, service connection must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability.); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted"); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim). 

In denying his claim, the Board has considered statement 
provided by the veteran and several friends, including 
testimony provided at the February 1992 Board hearing.  
However, as laypersons without medical expertise or training, 
their statements are insufficient to prove the veteran's 
claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions); 
see also 66 Fed. Reg. 45,620, 45, 630 (Aug 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(2) (competency is an 
adjudicative determination). 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Accordingly, the appeal is denied.


ORDER


Service connection for a low back disability is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

